                IN THE UNITED STATES DISTRICT COURT FOR THE
                       WESTERN DISTRICT OF OKLAHOMA

DARRYL SELF,                                   )
                                               )
       Plaintiff,                              )
                                               )
v.                                             )      Case No. 19-cv-614-STE
                                               )
ANDREW SAUL,                                   )
Commissioner of the                            )
Social Security Administration,                )
                                               )
       Defendant.                              )

                        MEMORANDUM OPINION AND ORDER

        Plaintiff brings this action pursuant to 42 U.S.C. § 405(g) for judicial review of the

final decision of the Commissioner of the Social Security Administration denying Plaintiff’s

application for disability insurance benefits under the Social Security Act. The

Commissioner has answered and filed a transcript of the administrative record

(hereinafter TR. ____). The parties have consented to jurisdiction over this matter by a

United States magistrate judge pursuant to 28 U.S.C. § 636(c).

       The parties have briefed their positions, and the matter is now at issue. Based on

the Court’s review of the record and the issues presented, the Court REVERSES AND

REMANDS the Commissioner’s decision.

I.     PROCEDURAL BACKGROUND

       Initially and on reconsideration, the Social Security Administration (SSA) denied

Plaintiff’s application for disability insurance benefits. Following an administrative hearing,

an Administrative Law Judge (ALJ) issued an unfavorable decision. (TR. 16-28). The
Appeals Council denied Plaintiff’s request for review. (TR. 1-3). Thus, the decision of the

ALJ became the final decision of the Commissioner.

II.    THE ADMINISTRATIVE DECISION

       The ALJ followed the five-step sequential evaluation process required by agency

regulations. See Fischer-Ross v. Barnhart, 431 F.3d 729, 731 (10th Cir. 2005); 20 C.F.R.

§ 404.1520. At step one, the ALJ determined that Plaintiff had not engaged in substantial

gainful activity since August 15, 2017, the date Plaintiff alleged onset of disability. (TR.

18). At step two, the ALJ determined that Plaintiff had the following severe impairments:

chronic obstructive pulmonary disease, lumbago, and arteriosclerotic vascular disease.

(TR. 18). At step three, the ALJ found that Plaintiff’s impairments did not meet or

medically equal any of the presumptively disabling impairments listed at 20 C.F.R. Part

404, Subpart P, Appendix 1. (TR. 20).

       At step four, the ALJ concluded that Plaintiff retained the residual functional

capacity (RFC) to perform light work with the additional restrictions that Plaintiff can only:

       Occasionally climb ramps and stairs, balance, stoop, kneel, crouch, and
       crawl; never climb ropes, ladders, or scaffolds; have no more than
       occasional exposure to irritants, such as dust, fumes, smoke, gases, and
       poor ventilation; and have no more than occasional exposure to high
       humidity and wetness.

(TR. 21). The ALJ next found that Plaintiff was not capable of performing his past relevant

work, but did have skills transferable to other occupations. (TR. 27).

       The ALJ then proceeded to make findings at step five. The ALJ consulted with a

vocational expert (VE) to determine whether there were other jobs in the national

economy that Plaintiff could perform. Given the limitations presented by the ALJ, the VE

identified three jobs from the Dictionary of Occupational Titles. (TR. 27-28). Relying upon


                                              2
the testimony of the VE, the ALJ concluded that Plaintiff was not disabled based on his

ability to perform the identified jobs. (TR. 28).

III.   STANDARD OF REVIEW

       This Court reviews the Commissioner’s final “decision to determin[e] whether the

factual findings are supported by substantial evidence in the record and whether the

correct legal standards were applied.” Wilson v. Astrue, 602 F.3d 1136, 1140 (10th Cir.

2010). Under the “substantial-evidence standard,” a court looks to an existing

administrative record to determine whether it contains “sufficient evidence” to support

the agency’s factual determinations. Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019)

(internal alteration and quotation marks omitted). “Substantial evidence . . . is more than

a mere scintilla . . . and means only—such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.” Id. (internal citations and quotation marks

omitted).

       While the court considers whether the ALJ followed the applicable rules of law in

weighing particular types of evidence in disability cases, the court will “neither reweigh

the evidence nor substitute [its] judgment for that of the agency.” Vigil v. Colvin, 805

F.3d 1199, 1201 (10th Cir. 2015) (internal quotation marks omitted).

IV.    ISSUES PRESENTED

       On appeal, Plaintiff alleges the ALJ erred in (1) failing to properly assess the RFC

with respect to limitations caused by Plaintiff’s breathing impairment, and (2) relying on

miscalculated medical evidence. (ECF No. 14:3-8, 8-12).




                                              3
V.     ANALYSIS

       A.     COPD-related limitations

       Plaintiff argues that the ALJ should have included additional restrictions in the RFC

to account for limitations caused by Plaintiff’s breathing impairment. (ECF No. 14:3-8).

The ALJ found that Plaintiff has the severe impairment of chronic obstructive pulmonary

disease (COPD). (TR. 18). The ALJ noted that Plaintiff testified he does a breathing

treatment every 4 hours due to his COPD. (TR. 23, 26; see also TR. 41). The ALJ also

noted that Plaintiff testified that the treatment takes about 5 minutes; but the ALJ did

not mention Plaintiff’s testimony that it takes an additional 30 minutes for the breathing

treatment to take effect. See TR. 23, 26, 41. The ALJ did not include any restrictions in

the RFC to accommodate Plaintiff’s breathing treatments. See TR. 21. Defendant argues

that the ALJ included adequate restrictions and “did not fully accept Plaintiff’s testimony

concerning the extent of his limitations.” (ECF No. 17:5).

       Defendant is correct that, while the ALJ found that Plaintiff’s “medically

determinable impairments could reasonably be expected to cause the alleged symptoms,”

he further found that Plaintiff’s “statements concerning the intensity, persistence and

limiting effects of these symptoms are not entirely consistent with the medical evidence

and other evidence in the record for the reasons explained in this decision.” (TR. 25).

The ALJ did not, however, provide adequate reasoning to support his finding. The ALJ

cited to the medical record, but the medical record indicates that Plaintiff was hospitalized

for shortness of breath and chest pain in May of 2016, and has received treatment for

shortness of breath and other COPD-related symptoms since that time. (TR. 23-24, 273-

357). Plaintiff’s physicians have prescribed breathing treatments that Plaintiff is to do


                                             4
every 4-6 hours and as needed. (TR. 274, 293, 295, 340, 355, 356). Medical evidence

indicates that Plaintiff has shortness of breath, coughing, and wheezing, which the

breathing treatment can be used to address. (TR. 356). Medical evidence further indicates

that Plaintiff’s pulmonary function tests showed moderate obstruction in August 2016 and

February 2017, but severe obstruction in March 2017 and November 2017. (TR. 318 (Aug.

25, 2016), 344 (Feb. 7, 2017), 351 (Mar. 8, 2017), 336 (Nov. 2, 2017)).

       The ALJ’s discussion of the medical evidence does not demonstrate any

inconsistency with Plaintiff’s statements that he is severely limited by his breathing

impairment—indeed, worsening COPD and severe obstructive lung defect are, in fact,

consistent with Plaintiff’s statements of limitation. See, e.g., TR. 24 (ALJ discussing Mar.

8, 2017, medical records indicating Plaintiff’s “diminished breath sounds, increased AP

diameter and hyperexpansion, all consistent with COPD changes”). Moreover, though the

ALJ noted that Plaintiff’s pulmonary function tests showed moderate obstruction in

February 2017, the ALJ did not discuss that later medical records showed severe

obstruction. See TR. 24-25, 344 (“moderate obstructive lung defect”), 351 (“severe

obstructive lung defect”), 336 (“severe obstruction”). Nor did the ALJ acknowledge

Plaintiff’s physician’s note that the breathing treatment would address “breakthrough

symptoms of shortness of breath, coughing and wheezing.” See TR. 24, 356. See also 20

C.F.R. § 404.1529(c)(2) (ALJ will consider objective medical evidence when evaluating

symptoms).

       The ALJ also purported to find inconsistency between Plaintiff’s statements of

limitations caused by his breathing difficulties and his activities of daily living. (TR. 25-




                                             5
26). The ALJ cited to Plaintiff’s abilities to care for his personal needs, drive, go out alone,

shop for groceries and carry in groceries, cook, attend grandson’s games, tinker in the

garage, and take out the trash. (TR. 26). Plaintiff, however, testified that he could do

these activities in short spurts, resting throughout to catch his breath and having to use

a rescue inhaler multiple times a day. (TR. 41-44, 47-48, 221-28). Nothing in the ALJ’s

analysis indicates any contradictions with Plaintiff’s testimony. See 20 C.F.R. §

404.1529(c)(3) (ALJ will consider claimant’s statements about symptoms when evaluating

symptoms), (c)(3)(i) (ALJ will consider activities of daily living when evaluating

symptoms). See also SSR 96-8p, 1996 WL 374184, at *1 (July 2, 1996) (explaining that

the standard for assessing the RFC is “the ability to do sustained work-related physical

and mental activities in a work setting on a regular and continuing basis”); Haga v. Astrue,

482 F.3d 1205, 1208 (10th Cir. 2007) (finding that the ability to do limited work did not

show that claimant had the “residual functional capacity for work activity on a regular

and continuing basis, that is, 8 hours a day, for 5 days a week, or an equivalent work

schedule” (internal quotation marks and citation omitted)).

       Additionally, Plaintiff’s statements regarding his breathing difficulties are supported

by the SSA’s observations that Plaintiff had “trouble breathing” during his face-to-face

application interview and that he “was very winded, coughing, and [had] sounds of

gasping for air” during a telephone interview (TR. 195, 230). See 20 C.F.R. §

404.1529(c)(3) (ALJ will consider statements made by SSA employees when evaluating

symptoms).




                                               6
       A court may review an ALJ’s findings with regard to a plaintiff’s subjective

complaints of pain to ensure the ALJ’s factual findings are “closely and affirmatively linked

to substantial evidence and not just a conclusion in the guise of findings.” Hackett v.

Barnhart, 395 F.3d 1168, 1173 (10th Cir. 2005) (internal quotations omitted). Here, the

Court finds that the ALJ’s reasoning does not meet that standard. Though a court may

not reweigh the evidence, it is the court’s duty “to ensure that the ALJ properly evaluated

it.” Terwilliger v. Comm’r, Soc. Sec. Admin., No. 19-1028, 2020 WL 290421, at *6 (10th

Cir. Jan. 21, 2020). Because the ALJ did not properly evaluate the evidence supporting

Plaintiff’s claims of limitations caused by his breathing impairment, substantial evidence

does not support the ALJ’s RFC determination. Accordingly, remand is required.

       B.     Miscalculated medical evidence
       Plaintiff alleges that the ALJ erred in relying on the results of testing done by

Robert Danaher, Psy.D., because Dr. Danaher miscalculated the results. (ECF No. 14:8-

12). Assuming without deciding that Plaintiff’s arguments would have merit had such

miscalculation occurred, here it is unclear whether it did. Plaintiff is correct that the scores

of the individual test sections add up to a total of 25, and not 26 as Dr. Danaher indicated.

See TR. 364-67. But the test is designed to add an additional point if the individual being

tested had less than 12 years of education. See TR. 367. Defendant argues that

“[b]ecause Plaintiff did not complete high school or obtain a GED, Dr. Danaher probably

added one extra point.” (ECF No. 17:7, citing TR. 38-39, 363). However, the ALJ found

that Plaintiff “has at least a high school education,” though he further noted that Plaintiff

“testified to only a 10th grade . . . education but on his Disability Report, he reported that




                                               7
he had a 12th grade education.” (TR. 27, internal citation omitted). On remand, the

Commissioner should determine whether Dr. Danaher correctly calculated the score.

                                          ORDER

       The Court has reviewed the medical evidence of record, the transcript of the

administrative hearing, the decision of the ALJ, and the pleadings and briefs of the parties.

Based on this review, the Court REVERSES AND REMANDS the Commissioner’s

decision for further administrative development.

       ENTERED on January 30, 2020.




                                             8
